Citation Nr: 1529940	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for disc herniation at the L5 to S1 vertebrae with canal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from June 1996 to October 1996, from January 2003 to April 2004, and from May 1, 2009 to May 29, 2009.  The Veteran had additional periods of service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2013 at which time the Board denied the issue of service connection for an acid reflux disability and remanded the issue of entitlement to service connection for disc herniation at the L5 to S1 vertebrae with canal stenosis.  In November 2013, the issue of service connection for an acid reflux disability was remanded by the Court in accordance with a Joint Motion for Remand (JMR).  Thereafter, the case was remanded by the Board for additional development in April 2014.

Subsequently, in a RO rating decision dated in February 2015 the Veteran was granted entitlement to service connection for gastroesophageal reflux disease, effective May 30, 2009, with an evaluation of 10 percent disabling.  As such, the issue of entitlement to service connection for an acid reflux disability is no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  In June 2015, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  The Veteran was asked if he desired another hearing before another Veterans Law Judge.  Later in June 2015, he responded that he desired another Board hearing, and that he would like the hearing to be an in-person hearing at his local VA RO.  Such a hearing should be scheduled.  38 C.F.R. § 20.704 (d),(e) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge of the Board at the Veteran's local RO.  Notify the Veteran and his representative of the date, time, and location of this hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

